Per Curiam.
This cause having been submitted to the court at a former term thereof upon the transcript of the record of the decree aforesaid, and the record having been seen and inspected, and the court being now advised of its judgment to be given in the premises, it seems to the court that there is no error in said decree; it is, therefore, considered, ordered and adjudged by the court that the said decree of the Circuit Court be, and the same, is hereby affirmed.
Taylor,, Whitfield, Ellis and West, J. J., concur.
Browne, C. J., concurs in the decision.